                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION
MICHAEL GEOFFREY PETERS                         §

v.                                              §     CIVIL ACTION NO. 6:18cv464

STATE OF TEXAS, ET AL.                          §

       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER
                       AND RELATED MOTIONS


       The above-entitled and numbered civil action was referred to United States Magistrate Judge

K. Nicole Mitchell, who issued a Report and Recommendation (Dkt. #16) concluding that the

Plaintiff’s motions for a temporary restraining order, motion for a court order, and motion for

scheduling and federal protection should be denied. The Plaintiff filed objections.

       The Report of the Magistrate Judge, which contains proposed findings of fact and
recommendations for the disposition of certain motions, has been presented for consideration.
The court has conducted a de novo review of the objections raised by Plaintiff to the Report. The
court concludes that the findings and conclusions of the Magistrate Judge are correct and adopts the
same as the findings and conclusions of the court. It is accordingly

       ORDERED that the Plaintiff’s motion for a temporary restraining order (docket no. 4),
motion for a court order (docket no. 5), and motion for scheduling and federal protection (docket
no. 9) are DENIED.
             .   SIGNED this the 27th day of September, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE


                                                 1
